Citation Nr: 0103388	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  95-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
tinea cruris and onychomycosis.

3.  Entitlement to an initial evaluation higher than 10 
percent for residuals of shin splints of right leg.

4.  Entitlement to an initial evaluation higher than 10 
percent for residuals of shin splints of left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from December 1993 and November 1994 rating 
decisions of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the RO for further development by the Board in November 
1996.  It is now again before the Board for appellate review 
on the merits.


FINDINGS OF FACT

1.  Allergic rhinitis, based upon history as well as medical 
evidence, clearly and unmistakably pre-existed service.

2.  The symptoms of nasal congestion manifested in service, 
were the same as before service, and the allergic rhinitis 
itself did not increase in severity during service.

3.  The medical evidence does not demonstrate any exfoliation 
or exudation involving an exposed surface or extensive area 
as a result of the service-connected tinea cruris and 
onychomycosis.  

4.  The service-connected shin splints, right leg, is 
principally manifested by complaints of pain, no objective 
findings, and no x-ray finding of abnormality; no functional 
impairment is demonstrated.

5.  The service-connected shin splints, left leg, is 
principally manifested by complaints of pain, no objective 
findings and no x-ray finding of abnormality; no functional 
impairment is demonstrated.


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to allergic 
rhinitis is rebutted; allergic rhinitis was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  The criteria for an initial compensable evaluation for 
the service-connected tinea cruris and onychomycosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, including Diagnostic Code 7806 (1999).

3.  An initial disability evaluation, higher than 10 percent, 
for shin splints, right leg is not warranted.  38 U.S.C.A. § 
1155, 5107(a) (West 19919 & Supp. 1999); 38 C.F.R. § 4.31, 
4.71, 4.73, Diagnostic Codes 5260, 5299, 5312 (1999).

4.  An initial disability evaluation, higher than 10 percent, 
for shin splints, left leg is not warranted.  38 U.S.C.A. § 
1155, 5107(a) (West 19919 & Supp. 1999); 38 C.F.R. §§ 4.31, 
4.71, 4.73 Diagnostic Codes 5260, 5299, 5312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

The Board concedes that the veteran has presented claims 
which are "well-grounded" or plausible within the meaning 
of 38 U.S.C.A. § 5107(a).  In this regard, there is some 
evidence that the veteran currently has allergic rhinitis and 
that the condition existed during and since service.  On the 
basis of the current case law, which requires that this 
evidence be presumed to be true for the limited purpose of 
establishing a well-grounded claim, the veteran's claim for 
service connection for chronic allergic rhinitis must be 
presumed to be plausible, and thus well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). The Board is also satisfied that the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.  It 
is noted that the veteran was requested to provide 
information as to alleged treatment by a family physician for 
allergic rhinitis, but he did not respond.

Every veteran is presumed to have been in sound condition 
when enrolled in service except as to defects noted at the 
time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Temporary or intermittent flareups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  This means the base line against 
which the Board is to measure any worsening of a disability 
is the veteran's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991);Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

In the instant case, allergic rhinitis was not noted at the 
time of the veteran's enlistment examination.  However, on 
the report of medical history completed by the veteran at the 
time of the July 1968 examination, a history of hayfever and 
frequent colds was indicated.  The service medical records 
(SMRs) reveal treatment for nasal congestion in 1979, 1985 
and 1986, which was diagnosed each time as an acute upper 
respiratory infection.  Retirement examination in February 
1993 found no rhinitis.  

VA examination report dated April 1994 found no nasal 
drainage on clinical examination.  The veteran indicated a 
problem with allergies but he did not know to what he was 
allergic.  The examiner noted that a radioallergosorbent test 
would be conducted.   X-ray findings were compatible with 
mild chronic disease of the maxillary sinuses.  The diagnoses 
included allergic rhinitis, by history. 

There is no indication in the record that the follow-up noted 
by the VA examiner in April 1994 was conducted.  Therefore, 
the Board remanded this claim for further development in 
November 1996.  

On VA examination in July 1998 that the veteran stated he saw 
a family physician for seasonal allergic rhinitis and 
relieved his problem by taking Claritin.  Clinical findings 
included nasal mucosa characteristic of allergic rhinitis.  
X-rays yielded findings that were characteristic of allergic 
rhinitis, with minimal thickening of the mucosa, but there 
was no evidence of chronic sinusitis.  The diagnosis was 
chronic allergic seasonal rhinitis.  The medical examiner 
noted in his report that the veteran's claims folder had not 
been available for review at time of the examination.

In a subsequent report, dated February 2000, the same VA 
examiner indicated that he had reviewed the veteran's claims 
folder, to include his SMRs.  Based on these records, it was 
his medical opinion that the veteran's service did not 
aggravate the allergic rhinitis permanently beyond normal 
progression and that this problem certainly did not have its 
onset in the service.  The examiner commented on the 
veteran's history of hay fever and frequent colds prior to 
service which could have been an allergy problem.  
Furthermore, the physician commented that the history at 
service discharge identified almost exactly the same problems 
as at enlistment.  

Based on the evidence of record, as summarized above, the 
Board finds that there is clear and unmistakable evidence 
that the veteran's current allergic rhinitis existed prior to 
his service.  Therefore, the presumption of soundness at 
enlistment is rebutted.  The Board further finds that there 
is no evidence of permanent increase in symptoms during 
service; therefore, there was no aggravation of the 
preexisting rhinitis during service.  The Board notes that 
the service medical records show only occasional treatment 
for nasal congestion during service, the condition was not 
noted on the separation examination, and current medical 
examination reports indicate only mild symptoms.  
Furthermore, there is a medical opinion of record that the 
veteran's rhinitis was not aggravated by his service.  Since 
the weight of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  Thus, the 
Board concludes that service connection is not warranted for 
chronic allergic rhinitis.  


II.  Entitlement to increased ratings

The veteran contends that the service-connected disabilities 
at issue are more severe than the current ratings assigned 
following the initial grants of service connection in the 
rating actions on appeal.  The Board notes that at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-"staged" 
ratings.  See Fenderson, supra.  The Board finds that the 
veteran's claims are plausible and capable of substantiation 
and thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Tinea cruris and onychomycosis

SMRs show treatment in service for a rash of the groin.  In 
November 1994, service connection was granted and a 
noncompensable evaluation assigned for a skin condition of 
the groin, diagnosed as tinea cruris.  

When seen at a VA podiatry clinic on an outpatient basis in 
March 1996 the veteran had thick toenails, thin friable skin 
bilaterally with no hyperkeratosis, ulcerations or 
interdigital maceration.  The diagnosis was onychomycosis.

On VA dermatological examination in July 1997 the veteran 
complained of recurrent but fluctuating pruritic eruption in 
the groin area, exacerbated in the summer.  He reported 
excellent control of the dermatoses using topical Lotrimin 
solution.  At the time of the examination, the dermatoses 
appeared in remission.  The only positive finding was 
hyperpigmentation of the inguinal creases extending to the 
medial thighs bilaterally.  The diagnoses were recurrent 
tinea cruris and postinflammatory hyperpigmentation.  

On VA examination in June 1998 the veteran again complained 
of recurrent but fluctuating pruritic eruption in the groin 
area, exacerbated in the summer.  The examiner had treated 
the veteran in an outpatient clinic the previous August 
(1997) and prescribed topical antifungal therapy.  Current 
treatment included topical Lotrimin solution and Micatin 
powder.  Reported symptoms were occasional scaling and 
itching during flare-ups but mainly increased pigmentation 
from previous rash.  Clinical examination revealed no active 
dermatitis or skin pathology except for flat hyperpigmented 
patches involving the inguinal areas and 4 to 5 cms. of the 
inner thighs, bilaterally.  There was no ulceration, 
exfoliation, or crusting.  The diagnoses were tinea corporis 
in a controlled state and post inflammatory 
hyperpigmentation.  

By rating decision dated June 2000, the veteran's service 
connected disability was evaluated as tinea cruris with 
onychomycosis, as the onychomycosis was considered to be 
caused by the same fungal infection as the previously service 
connected tinea cruris.  The RO continued the noncompensable 
rating.  

The veteran's service-connected skin condition is evaluated 
as analogous to eczema under 38 C.F.R. 4.118, Diagnostic Code 
7806.  The current noncompensable evaluation is appropriate 
where the evidence shows slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation requires evidence of 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.

Upon review of the medical evidence of record, the Board 
finds that there is no exfoliation or exudation involving an 
exposed surface or an extensive area.  The evidence since 
service demonstrates that the veteran has hyperpigmentation 
of the groin area and thickened toenails, all of which are 
unexposed surfaces and small areas.  The record does not show 
exfoliation, exudation or itching involving an exposed 
surface or extensive area that is required for a compensable 
evaluation.  Diagnostic Code 7806.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and the veteran is not entitled to a 
compensable evaluation for tinea cruris and onychomycosis at 
any time from the original grant of service connection to the 
present.  See Fenderson, supra.

Bilateral shin splints

There is no specific diagnostic code for shin splints.  VA 
regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  The RO has 
rated the service-connected bilateral shin splints by analogy 
to limitation of flexion of the leg (Diagnostic Code 5260).  
The Board also finds that Diagnostic Code 5312, for 
impairment of Muscle Group 12 is applicable.  The Board finds 
that the functions affected, anatomical localization, and 
symptomatology are closely analogous to these rating codes, 
and are appropriate.

Under the rating criteria of Diagnostic Code 5260, for 
limitation of flexion of the leg, a noncompensable rating is 
assigned for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; and a 
20 percent rating for flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260 (1999).  

Under the rating criteria of Diagnostic Code 5271, for 
limitation of motion of the ankle, a 10 percent rating is 
warranted for moderate limitation of motion; a 20 percent 
rating is to be assigned for marked limitation of an ankle.  
38 C.F.R. § 4.71a, Code 5271.

The Board notes that the VA Rating Schedule that addresses 
Muscle Injuries was amended since the veteran filed his claim 
for compensation benefits.  The criteria addressing Muscle 
Injuries were amended on July 3, 1997.  The amendments 
addressing Muscle Injuries were made because medical science 
had advanced, and commonly used medical terms had changed.  
The effect of these amendments was to update this portion of 
the rating schedule to ensure that it used current medical 
terminology and unambiguous criteria, and that it reflected 
medical advances that had occurred since the last review.  
The amendments were not substantive in nature.  In this 
regard, both prior and subsequent to July 3, 1997, the 
criteria for rating muscle group XII, the anterior muscles of 
the leg, are the same.

Under the rating criteria of Diagnostic Code 5312 for muscle 
group XII (the anterior muscles of the leg), a noncompensable 
evaluation may be assigned for slight damage to muscle group 
XII, 10 percent when moderate, 20 percent when moderately 
severe, and 30 percent when severe.  See 38 C.F.R. § 4.73; 
Diagnostic Code 5312.  (effective both prior and subsequent 
to July 3, 1997).

Review of the SMRs reveals diagnosis and treatment of 
bilateral posterior tibial shinsplints.  Since service, 
although the veteran has complained of painful shins, he has 
not provided any records of medical treatment for the 
bilateral shin splints. 

On VA examination in April 1994 the veteran complained of 
recurrent shinsplints with any extended jogging; however, 
they did not cause any pain or impairment for his job as a 
law enforcement officer.  Objectively, he was able to walk on 
toes and heels without difficulty and there was no tenderness 
over the shins bilaterally.  The diagnosis was history of 
recurrent shin splints with jogging, not disabling for his 
job.

The veteran has submitted written statements to the effect 
that his shin splints recur with severe pain, especially when 
running.  He believes a higher rating warranted as this 
disability does restrict his full use of the legs when 
performing strenuous leg exercises. 

On VA orthopedic examination in October 1997 the veteran 
complained of intermittent pain in his legs with activity 
with occasional swelling in the ankles and legs, and was more 
likely to occur after jogging.  He is employed as a law 
enforcement officer and jogged on a regular basis to stay 
physically fit.  Examination of the knee and ankle joints, 
bilateral, was normal and there was no tenderness in the 
calves or focal tenderness on the tibia or fibula.  X-rays 
and bone scan of the legs were normal.  The diagnosis was 
history of shin splints, stable.  

On VA muscle examination in June 1998 the veteran denied 
acute flare-ups of the shin splints condition but complained 
of a constant pain in both shins daily and throughout the 
day, which was relieved by rest but increasing with continued 
activity.  There was no actual muscle injury; however, there 
was pain in the bilateral tibialis anterior.  The veteran 
denied limitation of activities although he had to take rest 
periods due to fatigue.  He continued to jog, but every other 
day rather than daily, and distance limited to two miles.  On 
physical examination there was no loss of muscle function and 
there was good muscle strength.  Dorsiflexion of the right 
ankle was to 20 degrees, and to 15 degrees on the left.  
Plantar flexion on the right was to 25 degrees, and on the 
left to 35 degrees.  The diagnosis was residuals of bilateral 
shin splints with moderate to moderately severe pain and 
limitation of activity as described.

By rating decision dated June 2000, the RO increased the 
veteran's disability rating for bilateral shin splints, from 
a noncompensable rating to 10 percent for each leg, under the 
rating criteria of 5260, based on limitation of motion due to 
pain, effective from August 1, 1993.  

The Board finds, in the instant case, that the veteran is not 
entitled to an initial rating higher than the currently 
assigned 10 percent rating for each shin splints disability.  
Specifically, the Board notes that the objective findings of 
the VA examinations do not show limitation of flexion of 
either leg to warrant a 10 percent rating under Diagnostic 
Code 5260.  Nor are there findings of moderate limitation of 
motion of the ankle to warrant a 10 percent rating under 
Diagnostic Code 5271.  However, taking into consideration the 
subjective complaints of pain and the objective findings of 
limitation of activity due to pain, and giving the veteran 
the benefit of all reasonable doubt, the Board finds that a 
10 percent rating for each disability, but no higher, is 
appropriate.  See 38 C.F.R. § 4.40 (1999); see also Deluca v. 
Brown, 8 Vet. App. 292 (1995).

In light of the findings of the VA muscle examination, the 
Board has also considered the rating criteria for muscle 
injuries to Muscle Group XIII.  Even assuming that muscle 
injury were present, the clinical findings on VA examinations 
would support no more than noncompensable evaluations which 
are predicated on slight disablement.  No disablement 
referable to either leg disorder has been shown on 
examination, and consequently there exists no basis upon 
which predicate entitlement to an initial compensable 
evaluation for either disorder under Diagnostic Code 5312.

The Board has also considered whether the veteran was 
entitled to a "staged" rating for either of these 
disabilities; however, at no time since service has either 
the left or right leg disability been manifested by more than 
subjective symptomatology of pain or more than slight 
functional impairment.  See Fenderson, supra.

Thus, the Board concludes that the veteran is not entitled to 
an initial rating in excess of the currently assigned 
separate 10 percent rating for shin splints of the left leg 
and shin splints of the right leg, respectively.  Therefore, 
the claims are denied.


ORDER

Service connection for allergic rhinitis is denied.

An increased (compensable) rating for tinea cruris and 
onychomycosis is denied.

An increased rating for shin splints of the right leg is 
denied.

An increased rating for shin splints of the left leg is 
denied.



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


